Celebrezze, C.J.,
concurring. The legal analysis of the constitutionality of R.C. 2305.11(B), as applied to minors, is compellingly presented in Justice Sweeney’s majority opinion. As Justice Sweeney has demonstrated, the statutory four-year time bar, when applied to minors injured by medical malpractice, does not bear a real and substantial relation to the legislative goal of providing access to health care for the citizens of this state. It is also manifest that this time bar is an unreasonable and arbitrary restriction on minors’ access to our courts. The crux of this legal *279analysis was eloquently stated in Strahler v. St. Luke’s Hospital (Mo. en banc 1986), 706 S.W. 2d 7, 11, where, in striking down that state’s two-year statute of repose as to minors, the Missouri Supreme Court explained, “the method employed by the legislature to battle any escalating economic and social costs connected with medical malpractice litigation exacts far too high a price from minor plaintiffs * * *.”
I write separately to address the contention of the medical profession that the striking of R.C. 2305.11(B) as to minors could jeopardize the delivery of health care to Ohioans.8
The four-year time limitation on malpractice actions involving minors was one part of a legislative design to reduce malpractice insurance premiums and thus assure the continued availability of health care. Yet, as the majority opinion clearly points out, this restriction on minors has apparently had no consequential effect on premiums.
*280Further, the assurance of the availability of health care in Ohio is an institutional problem of sweeping dimension that will not be solved merely by reducing medical malpractice insurance premiums. As one scholarly article explains, “[pjremiums seem to be less of a financial burden when compared to total health care spending. * * * Even after the rapid growth in premiums during the mid-1970’s, malpractice insurance costs seem to be about one percent of total health care spending since 1976.” Bovbjerg, Roller & Zuckerman, Information on Malpractice: A Review of Empirical Research on Major Policy Issues (Spring 1986), 49 Law and Contemp. Probs. 85, 93 (hereinafter “Empirical Research”).
Although the medical profession and its insurers insist that a new crisis in the affordability of malpractice insurance is upon us, a more dispassionate analyst of this assertion has recently observed that “whether insurance is in fact unaffordable remains to be demonstrated. It is noteworthy that despite the continued increase in premium costs, the ratio of such costs to average provider income has not changed substantially. The AMA’s [American Medical Association’s] own surveys show that average premium costs as a percentage of physician’s gross income were about 3.7% in 1983, down from 4.4% in 1976 and about the same as in 1979.” Robinson, The Medical Malpractice Crisis of the 1970's: A Retrospective (Spring 1986), 49 Law and Contemp. Probs. 5, 31.
Health care providers also claim that judicial erosion of the legislated malpractice reforms has hurt consumers by forcing physicians to practice costly defensive medicine. Although this contention may have some factual basis, noted authorities have found it to be overstated.
“* * * In 1985 the American Medical Association estimated that the annual cost of defensive medicine now exceeds $15 billion. Even in the context of an annual health care budget that exceeds $375 billion, a cost of $15 billion for unproductive medical practices would be reason for grave concern. It would be, that is, if there were good reason to believe that costs of such magnitude are being incurred.
“In fact, evidence of defensive medicine is notoriously unreliable. The AMA’s estimate was based on the most casual empirical technique-soliciting physicians’ subjective opinions through an AMA survey. The basis for those opinions in this particular survey is not revealed; however, if earlier reports of defensive medicine by health care providers are representative of the rationale underlying those opinions, one must be deeply skeptical.” Robinson, Rethinking the Allocation of Medical Malpractice Risks Between Patients and Providers (Spring 1986), 49 Law and Contemp. Probs. 173, 177. See, also, Empirical Research, supra, at 108-109.
Finally, the medical profession decries the “long-tail” liability which may result from striking the statute of repose as to minors, and claims that this will increase the cost of malpractice insurance. Yet the cyclical nature of the insurance industry itself also contributes to the increase in *281malpractice insurance premiums. One fifteen-year study concludes as follows:
“The insurance industry’s natural behavior contributes to the continuing cycles of ‘crisis’ and ‘remission.’ The high investment yields of the early 1980’s and the influx of new carriers led to continued price cutting (below aetuarially appropriate levels) through 1983. In 1984, the strong dollar reduced the amount of insurance and reinsurance capacity available from sources outside the United States (notably London), and emerging losses in the United States finally forced companies to raise premiums.” Posner, Trends in Medical Malpractice Insurance 1970-1985 (Spring 1986), 49 Law and Contemp. Probs. 37, 48.
Indeed, the cyclical nature of the cost of malpractice insurance was recently confirmed in the public remarks of an official of the largest hospital insurer in Ohio. Richard P. Fogo, president of the Ohio Hospital Insurance Company, commented that the General Assembly may not be able to prevent “periodic crises” in the affordability or availability of liability insurance. Fogo is quoted by the press as saying, “[y]es, we’re probably going to go through this every 10 (ten) years.”9
In summary, R.C. 2305.11(B), as applied to minors, has had no documented effect on medical malpractice insurance premiums in this state. Thus, the statutory four-year bar for minors has not been shown to have a real and substantial relation to the goal of assuring continued access to health care. Although we cannot ignore the concerns perceived by the medical profession, they offer little conclusive evidence that malpractice insurance premiums have become or will become so unaffordable as to threaten the availability of health care and health care providers. Moreover, the application of R.C. 2305.11(B) to minors injured by medical malpractice is both arbitrary and unreasonable, for the detriment imposed on minors by the four-year bar far outweighs any incremental benefits which may accrue to doctors, hospitals and insurers. Like my brothers in the majority, I do not believe that access to health care need come at the cost of a minor’s access to redress in the courts. For the foregoing reasons, I respectfully concur.

 During this 1986 term of the Supreme Court of Ohio, members of the court have repeatedly demonstrated their propensity for substituting their views of what this state’s laws should be for those of the General Assembly. This capricious rewriting of Ohio’s statutes and dilution of this state’s constitutional guarantees has been ill-advised and often dangerous. By way of example only, consider the changes wrought to our state tax laws by OAMCO v. Lindley [II] (1986), 27 Ohio St. 3d 7, and OAMCO v. Lindley [I] (1986), 24 Ohio St. 3d 124; the damage inflicted on the principle of statewide liquor control, Ridgley v. Wadsworth Bd. of Zoning Appeals (1986), 28 Ohio St. 3d 357; the wholesale rewriting of workers’ compensation laws exemplified by State ex rel., Elliott, v. Indus. Comm. (1986), 26 Ohio St. 3d 76, State, ex rel. Milburn, v. Indus. Comm. (1986), 26 Ohio St. 3d 119, State, ex rel. Hughes, v. Goodyear Tire & Rubber Co. (1986), 26 Ohio St. 3d 71, State, ex rel. Smith, v. Indus. Comm. (1986), 26 Ohio St. 3d 128, State, ex rel. Rouch, v. Eagle Tool & Machine Co. (1986), 26 Ohio St. 3d 197, Phelps v. Positive Action Tool Co. (1986), 26 Ohio St. 3d 142; the undermining of the important statutory protection against uninsured motorists, Hedrick v. Motorists Mut. Ins. Co. (1986), 22 Ohio St. 3d 42; and the emasculation of the right to be free from unreasonable searches and seizures guaranteed by Section 14, Article I of the Ohio Constitution, State v. Halczyszak (1986), 25 Ohio St. 3d 301.
Some may suggest that the decision in the instant case again involves an unwarranted exercise in judicial legislation. Such an assertion reflects a basic misunderstanding of this court’s task when confronted with a direct challenge to the constitutionality of legislation. Our role in these cases is not to rewrite statutes to our liking — it is to determine whether the legislation conforms to the mandates of our Constitution:
“It is a fundamental principle that the determination of the propriety, wisdom, policy or expediency of legislation is not within the judicial function and laws may not be declared invalid by the courts because deemed inexpedient or unwise, nor may laws be thus nullified upon the ground that their enactment was prompted by improper motives.
“The duty of courts in such regard is to determine whether the action of the General Assembly is within its constitutional authority, and the court intervenes only when the legislative act is clearly incompatible with some express provision of the Constitution. ” (Emphasis added). State v. Parker (1948), 150 Ohio St. 22, 24 [37 O.O. 318].
As is our duty, in the instant case we have objectively examined R.C. 2305.11(B) and determined that the statute is incompatible with the due course of law provisions of the Ohio Constitution. It is regrettable that some have been all too willing this term to substitute their judgment for that of the General Assembly when they are in a majority, but now characterize today’s just decision as judicial legislation. Perhaps, like the boy who cried wolf, their cries of alarm will be recognized as false.


 Columbus Dispatch (May 13, 1986), at 5B, col. 4.